Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.

 LORI A. MEESE-GIBB,

        Plaintiff,

 v.

 CAPIO PARTNERS, LLC,

       Defendant.
 _________________________________________/

                                       COMPLAINT
                                      JURY DEMAND

        1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”) and the Florida Consumer Collection Practices Act, Fla.

 Stat. §559.55 et seq. (“FCCPA”)..

                              JURISDICTION AND VENUE

        2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15

 U.S.C. §1692k.Venue in this District is proper because Plaintiff resides here and

 Defendant mailed letters into this District.

                                          PARTIES

        3.     Plaintiff, LORI A. MEESE-GIBB, is a natural person, and citizen of the

 State of Florida, residing in Palm Beach County, Florida.

        4.     Defendant, CAPIO PARTNERS, LLC, is a limited liability company

 formed under the laws of the State of Texas and citizen of the State of Texas with its

 principal place of business at Suite 150, 2222 Texoma Parkway, Sherman, Texas 75090.
Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 2 of 6



          5.    Defendant is registered with the Florida Department of State as a

 foreign limited liability company. Its registered agent for service of process is CT

 Corporation System, 1200 South Pine Island Road, Plantation, Florida 33324.

          6.    Defendant is registered with the Florida Office of Financial Regulation as a

 consumer collection agency.

          7.    Defendant sends thousands of letters to debtors annually seeking to collect

 debts.

          8.    Defendant sole business is the collection of debts.

          9.    All of Defendant's income arises from the collection of debts.

          10.   Defendant regularly collects or attempts to collect debts for other parties by

 sending thousands of debt collection letters annually.

                                FACTUAL ALLEGATIONS

          11.   Defendant sought to collect from Plaintiff an alleged debt arising from her

 personal medical care.

          12.   The alleged debt was incurred August 29, 2013.

          13.   Plaintiff's debt went into default with the original creditor for failure to pay.

          14.   Thereafter, the alleged debt was sold CF Medical, LLC.

          15.   CF Medical, LLC and Defendant are related by common ownership.

          16.   CF Medical, LLC contracted with Defendant to collect the alleged debt.

          17.   On or about September 25, 2019, Defendant sent Plaintiff a letter, ("the

 letter" or "collection letter"), attached as Exhibit "A".



                                                2
Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 3 of 6



        18.    The letter states:

        We have been authorized to extend to you a special offer to resolve this
        account for $180.53. This offer will save you 50%. If you choose to accept
        this offer, payment must be received in this office on or before 10;26/2019.

 Collection Letter, Exhibit "A"

        19.    The letters make no mention of the fact that the alleged debt was time-

 barred.

        20.    The language of the letter lead Plaintiff and also leads the least

 sophisticated consumer to believe that if she does not "resolve" the account, she risks

 litigation, when the alleged debt was already time-barred when the letter was sent.

        21.    The letter falsely represents the legal status of the alleged debt.

        22.    The letter falsely implies the threat of litigation.

        23.    In considering a debt collection letter sent on a time-barred debt offering to

 "resolve" the debt the Eleventh Circuit held:

         We conclude that this language, taken in its entirety, could plausibly
        deceive or mislead an unsophisticated consumer as to the legal status of the
        debt, even in the absence of an express threat of litigation.

 Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264, 1272 (11th Cir. 2019)

                            COUNT I
    FALSE REPRESENTATION OF THE LEGAL STATUS OF THE ALLEGED
                             DEBT

        24.    Plaintiff incorporates Paragraphs 1 through 23.

        25.    Defendant's letter falsely represents the status of the alleged debt in

 violation of 15 U.S.C. §1692e (2)(A).




                                                 3
Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 4 of 6



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                             COUNT II
       FALSE, DECEPTIVE AND MISLEADING THREAT OF LITIGATION
                   REGARDING THE ALLEGED DEBT

        26.    Plaintiff incorporates Paragraphs 1 through 23.

        27.    Defendant's letter deceptively and misleadingly implies the threat of

 litigation on a time-barred debt in violation of 15 U.S.C. §1692(e).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                            COUNT III
     CLAIMING THE RIGHT TO WHICH DEFENDANT KNOWS IT IS NOT
               ENTITLED IN VIOLATION OF THE FCCPA

        28.    Plaintiff incorporates Paragraphs 1 through 23.

        29.    Defendant implied the threat of suit when it had no legal right to sue in

 violation of Fla. Stat. §559.72(9).

        WHEREFORE, Plaintiff requests the Court enter judgment in favor of Plaintiff

 and against Defendant for:


                                              4
Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 5 of 6



                a.     Damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                               COUNT IV
              DECLARATORY RELIEF AND PERMANENT INJUNCTION

        30.     Plaintiff incorporates Paragraphs 1 through 23.

        31.     Pursuant to 28 U.S.C §§2201 and 2202, Plaintiff seeks a declaration that

 Defendant’s letter's is in violation of the FCCPA.

        32.     Plaintiff seeks a permanent injunction prohibiting Defendant from

 continuing the collection of Plaintiff's debt via threat of suit.

        WHEREFORE, Plaintiff requests that the Court enter judgment:

                a.     declaring that Defendant’s practices violate the FCCPA;

                b.     permanently injoining Defendant from engaging in the violative

                practices;

                c.     Attorney’s fees, litigation expenses and costs of suit; and

                d.     Such other or further relief as the Court deems proper.

                                            JURY DEMAND

         Plaintiff demands trial by jury.

                                             DONALD A. YARBROUGH, ESQ.
                                             Attorney for Plaintiff
                                             Post Office Box 11842
                                             Ft. Lauderdale, FL 33339
                                             Telephone: 954-537-2000
                                             Facsimile: 954-566-2235
                                             don@donyarbrough.com



                                                5
Case 9:20-cv-81715-RAR Document 1 Entered on FLSD Docket 09/22/2020 Page 6 of 6




                                 By: s/ Donald A. Yarbrough
                                    Donald A. Yarbrough, Esq.
                                    Florida Bar No. 0158658




                                      6
